 28DECISIONSOF NATIONALLABOR RELATIONS BOARDMcCready and Sons,Inc. and Melco Construction,Inc.andLaborers'Local UnionNo. 1247,Laborers'International Union of North America,AFL-CIO.Cases 7-CA-8510 and 7-CA-8511January 24, 1972DECISION AND ORDERBY CHAIRMAN MILLER ANDMEMBERSFANNINGAND JENKINSOn October 18, 1971, Trial Examiner Eugene E.Dixon issued the attached Decision in the proceeding.Thereafter, Respondents filed exceptions and support-ing briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer's Decision in light of the exceptions andbriefs and has decided to affirm the Trial Examiner'srulings, findings,' and conclusions and to adopt hisrecommended Order.ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard adopts as its Order the recommended Order ofthe Trial Examiner and hereby orders that Respond-entsMcCready and Sons, Inc., and Melco Construc-tion, Inc., their officers, agents, successors, and assigns,shall take the action set forth in the Trial Examiner'srecommended Order.IIn adopting the Trial Examiner's finding that Respondent McCreadydid not have a good-faith doubt of majority based on objective evidence, wealso rely on the fact that the signing of a petition by the laborers which statedthey wished to return to work and to end the strike, and their return to work,isnot the equivalent of a repudiation of the Union as their bargainingrepresentativeFrick Company,175 NLRB 233TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEEUGENE E. DIXON, Trial Examiner: This proceedingbrought under Section 10(b) of the National Labor RelationsAct, as amended (61 Stat. 136), herein called the Act, washeard at Gaylord, Michigan, on June 22, 1971, pursuant todue notice. The consolidated complaint was issued on April16, 1971, by the ActingRegionalDirector for Region 7 (De-troit,Michigan) on behalf of the General Counsel of theNational Labor Relations Board, herein called the GeneralCounsel and the Board. The complaint was based upon dulyserved charges filed by Laborers' Local Union No. 1247,Laborers' International Union of North America, AFL-CIO(herein called the Union), on February 23, 1971, in Case7-CA-8510 (McCready and Sons, Inc., herein calledMcCready), and in Case 7-CA-8511 (Melco Construction,Inc., herein called Melco).195 NLRB No. 18The complaint alleged that Respondents had engaged inand were engaging in unfair labor practices in violation ofSection 8(a)(1) and (5) of the Act by refusing to execute awritten contract incorporating a full and complete agreementthat had been reached on June 5, 1970, between the Respond-ents and the Union as the duly recognized collective-bargain-ing agent of Respondents'employees in appropriate units.In their duly filed answers Respondents denied the com-mission of any unfair labor practices and raised certain affir-mative defenses which will be disposed of herein. At thehearing most of the denials appearing on the answers werechanged to oral admissions or stipulations. In fact Melcostipulated the entire case and put in no evidence whatsoeverwhile McCready put in evidence only with respectto a sepa-rate defense it raises.Upon the entire record in the case including my observa-tion of the witnesses I make the following:FINDINGS OF FACTIRESPONDENTS'BUSINESSESAt all times material McCready and Sons, Inc., has beena corporation duly organized under andexistingby virtue ofthe laws of the State of Michigan. McCreadyhas maintainedits principal office and place of business in the city of Gaylord,Michigan, and has beenengaged inthe buildingand construc-tion industryas a generalconstruction contractor.During the year ending December 31, 1970, which periodisrepresentative of its operations at all material times,McCready in the course and conduct of its business opera-tions purchased and caused to be transported and deliveredat its Jobsites in Michigan paint, lumber, roofing materials,cement products, and other goods and materialsvalued inexcess of $125,000 of which materials $50,000 worth weretransported and delivered to said jobsites in Michigan andreceived from otherenterprises,includingHector Bourrie,Inc., Cheboygan Cement Products, EvansPainting,GaylordLumber and Fuel, Gapinski Concrete Products, Grand Rap-ids Supply, Hunt Roofing, Kruckh Company, and LancasterElectric, all located in the State of Michigan, and all of whichhad received said goods and materials directly from pointslocated outside the State of Michigan.During the year ending December 31, 1970, which periodis representative of its operations during all times material,McCready in the course and conduct of its business opera-tions inMichigan performed services valued in excess of$425,000, in excess of $50,000 of which were furnished toenterprises each of which annually derives gross revenuesfrom the operation of its businessesexceeding$500,000 andreceives or ships goods valued in excess of $50,000 directlyacross state lines.At all times material Melco Construction, Inc., has been acorporation duly organized under andexistingby virtue ofthe laws of the State of Michiganand has maintained itsprincipal office and place of business in Traverse City, Michi-gan.At all times material Melco has been engaged in thebuilding and construction industryas a generalcontractor.During the year ending December 31, 1970, which periodis representative of its operationsat all timesmaterial,Melcoin the course and conduct of its business operations pur-chased and caused to be transported and delivered at it job-sites in Michigan lumber, concrete and asphalt products, andother goods and materials valued in excess of $50,000, whichgoods and materials were transported and delivered and re-ceived from other enterprises including Red Mill Lumber,Concrete Service, Inc., and Peninsula Asphalt and Const.Co., all located in the State of Michigan and all of which hadreceived said goods and materials directly from points locatedoutside the State of Michigan McCREADY AND SONS, INCDuring the year ending December 31, 1970, which periodis representative of its operations during all times materialMelco in the course and conduct of itsbusinessoperations inMichigan performed services valued in excess of $500,000,$250,000 worth of which were furnished to enterprises in-cluding National Bank and Trust Company and Stromberg-Carlson Products, each of which annually derives gross reve-nuesfrom the operation of its businesses exceeding $500,000,and/or each of which annually purchases and causes to bedelivered at its places of business in the State of Michigangoods and materials valued in excess of $50,000 which aretransported to their Michigan locations directly from Statesof the United States other than Michigan, and/or each ofwhich annually performs services valued in excess of $50,000which are performed in States other than Michigan.For many years prior to issuance of the complaint hereinRespondents McCready and Melco (and Melco's predecessorKoenig Construction Co.) together with other building con-struction contractors located in northwestern Michigan havebargained collectively on a multiemployer basis, with Labor-ers' Local Union No. 1247, Laborers' International Union ofNorth America, AFL-CIO, in respect to hours, wages, ratesof pay, and conditions of employment of their employeesemployed as laborers. Upon conclusion of the aforesaid jointnegotiations, each employer-member of the "Association"has, individually, executed collective-bargainingagreementswith the said Union.'During the calendar year of 1970, which period is repre-sentative of thebusinessoperations of employer-members ofthe multiemployer negotiations group referred to above, saidgroup in the course and conduct of their business operations,derived an aggregate gross revenue in excess of $500,000 andpurchased and caused to be shipped to their jobsites in Michi-gan products valued in excess of $50,000 which were shippedto said jobsites in Michigan directly from points located out-side the State of Michigan. Both Respondents admit that atall times material they have been employers engaged in com-merce within the meaning of Section 2(2), (6), and (7) of theAct and I so find.IITHE LABOR ORGANIZATIONLaborers' Local Union No. 1247, Laborers'InternationalUnion of North America, AFL-CIO,at all times materialherein has beena labor organizationwithin themeaning ofSection2(5) of the Act.IIITHE UNFAIR LABOR PRACTICESAs indicated, for a number of years prior to 1970 bothRespondents together with other northwestern Michigancontractors had bargained collectively on a multiemployerbasis with the Union as exclusive representative of their la-borer employees in admitted appropriateunitswithin theleaning of Section 9(b) of the Act2 and individually executed'This was anallegationof the complaint admitted by Melco but deniedand not agreed to by McCready Notwithstanding that the record shows(and I find) that the allegation as to the past practice was true, McCreadymaintainsthat "the individual employers of Northwestern Michigan werenot an association, that their spokesman had no authority, express or im-plied, to bind any individual contractor, that the agreement reached on June5, 1970, [the one atissue]wasa `tentativetable agreement'subject to-individual contractor review andsignaturebefore suchan agreement[became] final and binding "'The appropriate unit for Respondent McCready was comprised of allits laborers employed in the counties of Antrim, Benzie, Charlevoix,Cheboygan, Crawford, Emmett, Grand Traverse, Kalkaska, Leelanau, Mis-saukee, Otsego, and Wexford, Michigan, exclusive of guards and and super-visors as defined in the Act and all other employees29collective-bargainingagreementswith the Union at the con-clusion of such joint negotiations. These agreements, as re-flected by the one atissue(1970-1973) and the previouslyexpired one (1969 to 1970), show on their face that they were"between individual contractors of Northwestern Michigan"and the Union and provided for execution of individual agree-ments by the individual contractors as distinguished fromexecution by a representative of the contractors as a group oreven execution by all of the contractors on one and the samecopy of the contract. An individual copy of the 1969 contractwas signed by Walter McCready as secretary-treasurer ofMcCready and Sons, Inc.In the 1970 negotiations the Respondents together withother employers met with the Union on April 4 and 22, May8, and June 5 to negotiate a new contract' to replace the oldcontract which had an expiration date of April 30, 1970. Inthesemeetingsthe employers, as had been the past practice,had as their spokesmanHal Bell,an employee of the Michi-gan Chapter of the Associated General Contractors ofAmerica, Inc.4On June 5, according to Melco's stipulation, the negotiat-ing contractors and the Union "reached full and completeagreementon all terms of a collective-bargainingagreementconcerning their laborer employees" in the above appropriateunitswith "the only matter remaining being the ministerialact of executing the written embodyment of said agreement."According to a further stipulation between Melco and theGeneral Counsel, "although requested by the Union, on orabout August 3, 1970... Respondent Melco ... unequivoca-bly refused to execute a written contract incorporating thefull and complete agreement that had been reached on orabout June 5, 1970, and stated that the Companywas goingopen shop. The Union at that time stated it would pursue itslegal remedy." Thereafter, on various dates in August, Sep-tember, and November 1970 and January 1971 RespondentMelco, although requested by the Union to execute saidagreement,reiterated its refusal to do so. RespondentMcCready also refused the union's request to sign the agree-ment on August 3 and reiterated that refusal in September1970 and also on February 8, 1971.Respondent Melco (as does McCready) denies the viola-tion alleged in the complaint on the grounds that the chargewas filed and served more than 6 months after Respondentfirst announced to the Union thatitwas "goingopen shop"and had"unequivocally"refused to execute the contractfinally agreed upon, and that therefore the issuance of thecomplaint was barred by Section 10(b) of the Act.'In claiminga violation of Section 8(a)(5) of the Act on thefacts herein, the General Counsel relies onStrong Roofingand Insulating Co.,152 NLRB 9, decided by a three-memberpanel of the Board in 1965 and affirmed by the Ninth CircuitThe appropriate unit for Respondent Melco was comprised of all laborersemployed by Melco in the counties of Antrim, Benzie, Charlevoix, Cheboy-gan, Crawford, Emmett, Grand Traverse, Kalkaska, Leelanau, Missaukee,Otsego and Wexford, State of Michigan, exclusive of guards and supervisorsas defined in the Act and all other employeesAlso stipulated by both Respondents was the fact that as of June 5, 1970,the Union was the representative of the employees in the aforesaid appropri-ate units In addition Respondent Melco admits the representative status ofthe Union as of August 3, 1970, and offered no evidence as to a change inthe representative status since that date.Walter McCready attended all of the 1970 bargaining sessions°Although not all of the negotiating contractors were members of theAssociated General Contractors both Respondents were members.'Section 10(b) contains a proviso which states in part "that no complaintshall issue based upon any unfair labor practice occurring more than 6months prior to the filing of the charge with the Board and the service ofa copy thereof upon the person against whom such charge is made" 30DECISIONSOF NATIONALLABOR RELATIONS BOARDCourt of Appeals in 1967,N.L.R.B. v. Strong Roofing andInsulating Co.,386 F.2d 924 (C.A.9). That case involved thesame type of situation as here-the refusal by an employer tosign and honor an association negotiated collective bargain-ing agreement. There, as here, the first refusal to sign theagreement was made more than 6 months prior to the issu-ance of the complaint and as here, several subsequent refusalsto sign were made by the employer well within the 10(b)period.In that case the Board affirmed in short form the TrialExaminer's finding of a refusal to bargain violation. The TrialExaminer's decision disposed of the Employer's 10(b) de-fense, which relied on the Supreme Court's decision in LocalNo. 1424,International Association of Machinists (BryanManufacturing Co.) v. N.L.R.B.,362 U.S. 411, with a foot-note comment that theBryancase "is not deemed to be inpoint."Respondent Melco questions what it feels to be the TrialExaminer's cavalier disposition of the Employer's 10(b) de-fense in the Strong case and questions whether the Boardpanel which affirmed the Trial Examiner gave the matterproper consideration.On enforcement the Ninth Circuitaffirmed the Board, ruling specifically thatBryan Manufac-turing Co., supra,was not controlling and that each refusalto execute the agreement within the 10(b) period "in and ofitself constitutes, as a substantive matter, an unfair laborpractice."Respondent Melco's excellent brief argues against this the-ory of continuing violation of Section 8(a)(5) and questions"whether the views of the 1965 panel decision should bedeemed binding precedent today, particularly when the paneladopted without comment a poorly reasoned footnote of theTrial Examiner." What position the present Board may takeon this matter is not for me to speculate since I am bound byprior Board precedent particularly when it has been so spe-cifically approved by the court. Accordingly I find that whenMelco reiterated its refusal to sign the contract within the10(b) period it violated Section 8(a)(5) of the Act.H. J. HeinzCompany v. NL.R.B.,311 U.S. 514. This finding and conclu-sion also disposes, of course, of the same defense relied on byRespondent McCready.McCready, however, raises other defenses, (1) in substancethat no final agreement had been reached as of the culmina-tion of the negotiations on June 5 and (2) that by the time theUnion made a request that McCready sign the contractMcCready had acquired a good faith doubt that the Unionany longer represented its laborer employees. With respect tothese defenses the following evidence was adduced:McCready admits that as of June 5 a "tentative table agree-ment" was reached which it claims "was not final and bindinguntil the signature of the contractor was affixed ... becausethe 'table agreement' only represented the view of a majorityof the contractors that took an interest in the negotiationssome contractors sign, some do not." In this connectionthe evidence shows that not all the contractors personallyparticipated in the negotiations and apparently relied on theirspokesman Hal Bell and the other contractors who wereparticipating in them. As shown, Walter McCready was oneof those contractors and he took part in all of the 1970negotiations.At no time did McCready voice any disagreement or oppo-sition either on June 5 or thereafter with the "tentative tableagreement" or any part of it. Moreover, from the undeniedand credited testimony of William C. Smith (the Union'sbusiness manager) who participated in the June 5 negotia-tions, it appears that when one of the contractors present atthat final session became upset by a last minute demand of theUnion and left the negotiations McCready said to him,"Frank, we are so close to closing it, don't leave now and ruineverything." Nonetheless the man left and McCready wentafter him. About 10 minutes later they both returned to themeeting and the Union's demand was granted.From the foregoing and considering the record as a wholeit seems to me and I find that at the conclusion of the June5 meeting between the contractors and the Union an accordhad been reached on the terms of a collective-bargainingagreement and all that remained to be done was reducing itto writing and the ministerial act of executing it. Moreover,I find that McCready was fully aware of this fact. Indeed, thisknowledge is implicit in McCready's testimony that but forhis claimed good-faith doubt that the Union any longer repre-sented his employees after June 5 he would have signed thecontract.On or about May 1, Respondents' carpenters, bricklayers,and laborers went on strike apparently because of a failure tosecure new contracts. Although on or about June 9 the labor-ers union members approved the June 5 agreement and wereready to go back to work, they were stymied in this respectbecause the carpenters and the bricklayers unions had not yetreached agreement with the employers and were still onstrike.On June 23 (right after the carpenter's union had turneddown a contract proposal), five of McCready's carpenter em-ployees (all of whom were members of the carpenters unionand four of whom were McCready's superintendents andsupervisors within the meaning of the Act) had a meeting anddrafted the following statement which the five signed andtransmitted to McCready:Having witnessed the efforts for seven weeks of manage-ment and organized labor to settle the labor contract andnot working when there was work to be done, we theundersigned in order to preserve our standing in ourcommunity both financially and morally, wish to returnto our jobs with McCready and Sons and to end allstoppages caused by organized labor.Robert HillikerGlen RobertsRussell K. HuffJames E. BoughnerPaul JeruzelAt the time the carpenters submitted this statement toMcCready they told him that they had been to a carpentersunion meeting the night before and were dissatisfied withwhat was happening and wanted to go back to work.Sometime thereafter SuperintendentHillikercalledMcCready from some job he was working on' and toldMcCready that he had some more men who wanted to signthe statement and asked McCready to bring it out to him.This McCready did and waited some 15 to 30 minutes whileHilliker secured the signatures of three additional employees,Walter C. Bastedo, Jr., Robert J. Powinski, and MarvinBoughner-all laborers.On another occasion thereafter Superintendent Hillikeragain got in touch with McCready and informed him thatanother laborer, Walter D. Miller, who was working for Hil-liker on a job in Johannesburg wanted to sign the statement.Accordingly McCready took the paper to the job and person-ally securedMiller's signature. In addition to Miller twoother McCready employees signed but the circumstances oftheir signing are not shown other than the fact that one of the'There is no specific showing that the work in question was a McCreadyjob, but the fact that it was McCready that Hilliker called about the matterdemands an inference that it was a McCready job, that McCready hadalready gone nonunion, and that this action governed his repudiation of theagreement with the Laborers' Union McCREADY AND SONS, INC.31signerswas McCready's son Kenneth. McCready denied everdiscussingthe matter with his son.ConclusionsI agreewith the General Counsel that the evidence heredoes not support McCready's claim that a good-faith doubtthat the laborer's union represented his employees after June5 absolved him from signing the agreement entered into withthat union on that date. Even if the employees' statement onwhich McCreadyreliesin this connection was directed to thelaborer's union and unequivocally asserted that the signingmembers of that union were resigning from it (which was notthe case), the fact that the statement originated with and thesignatureswere obtained by McCready's supervisors (orMcCready himself) completely nullifies any possible good-faith defense here.Dayton Motels,192 NLRB No. 112. Ac-cordingly, as with Respondent Melco, I find that by refusingto sign the agreement entered into with the Union on June 5,1970, Respondent McCready refused and is refusing to bar-gain within the meaning of Section 8(a)(5) of the Act.IV THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondents, set forth in section III,above, occurring in connection with their operations de-scribed in section I, above, have a close, intimate, and sub-stantial relationship to trade, traffic, and commerce amongthe several States and tend to lead to labor disputes burdeningand obstructing commerce and the free flow of commerce.V THE REMEDYHaving found that Respondents have engaged in certainunfair labor practices, I shall recommend that they cease anddesist therefrom and take certain affirmative action designedto effectuate the policies of the Act.It has been found that Respondents have refused to bargainwith the Union as the duly designated representative of theiremployees in appropriate units. I shall therefore recommendthat Respondents sign and honor the agreements negotiatedbetween them and other Northwestern Michigan contractorsand the Union covering the period 1970 to 1973 and that theypay to the appropriate sources any fringe benefits providedfor therein.Upon the basis of the foregoing findings of fact, and uponthe entire record in the case, I make the following:CONCLUSIONS OF LAW1.McCready and Sons, Inc., and Melco Construction, Inc.,are employers within the meaning of Section 2(2) of the Act.2.Laborers' Local No. 1247, Laborers' International ofNorth America, AFL-CIO, is a labor organization within themeaning of Section2(5) of the Act.3.All laborers employed by McCready and Sons, Inc., inthe counties of Antrim, Benzie, Charlevoix, Cheboygan,Crawford, Emmett, Grand Traverse, Kalkaska, Leelanau,Missaukee, Otsego, and Wexford, Michigan, exclusive ofguards and supervisors as defined in the Act and all otheremployees and all laborers employed by Melco Construction,Inc., in the same counties of Michigan, exclusive of guardsand supervisors as defined in the Act and all other employeesconstitute appropriate units for the purposes of collectivebargaining within the meaning of Section 9(b) of the Act.4.At all times since at least April 4, 1970, Laborers' LocalUnion No. 1247, Laborers' International Union of NorthAmerica, AFL-CIO, has been the exclusive representative ofall employees in the aforesaid appropriate units within themeaning of Section 9(a) of the Act.5.By refusing after June5, 1970,to bargain in good faithwith the Union as the exclusive representative of their em-ployees in the aforesaid appropriate units, Respondents haveengaged in and are engaging in unfair labor practices withinthe meaning of Section 8(a)(5) and(1) of the Act.6.Theaforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and(7) of the Act.RECOMMENDED ORDER7Upon the basis of the foregoing findings of fact and conclu-sions of law, and pursuant to Section 10(c) of the NationalLabor Relations Act, as amended, it is recommended thatRespondentMcCready and Sons, Inc., and RespondentMelco Construction, Inc., their agents, successors,and as-signs, shall:1.Cease and desist from:(a) Refusing to recognize Laborers' Local Union No. 1247Laborers' International Union of North America, AFL-CIO,as the representative of their employees in the above-described appropriateunitsand refusing to execute andhonor the 1970 to 1973 contract between them and otherNorthwestern Michigan Contractors and the Union.(b) In any like or relatedmannerinterfering with, restrain-ing or coercing employees in the exercise of the right toself-organization, to form labororganizations, to join or assistthe above-named or any other labor organization, to bargaincollectively through representatives of their own choosing, toengagein concerted activities for the purpose of collectivebargainingor other mutual aid or protection, and to refrainfrom any or all such activities, except to the extent that suchright may be affected by anagreementrequiring membershipin a labor organization as a condition of employment.2. Take the following affirmative action designed to effectu-ate the policies of the Act:(a) Forthwith execute and honor the 1970 to 1973 agree-ment between the Union and them and other NorthwesternMichigan Contractors.(b) Pay to the appropriate sources any fringe benefits pro-vided for in the above-described contract.(c)Post at their offices in Gaylord and Traverse City,Michigan, appropriate copies of the attached notices marked"Appendix A" and "Appendix B. "I Copies of said notices, tobe furnished by theRegionalDirector for Region 7, shall,after being duly signed by Respondents, be posted immedi-ately upon receipt thereof, and maintained by them for aperiod of 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken by Re-spondents to ensure that said notices are not altered, defaced,or covered by any other material.(d) Notify the Regional Director for Region 7, in writing,within 20 days from the date of the receipt of this Decisionand Recommended Order, what steps they have taken tocomply herewith.''In the event no exceptions are filed as provided by Section 102.46 ofthe Rules andRegulationsof the National LaborRelationsBoard, thefindings, conclusions, and recommended Order herein shall, as provided inSection 102 48 of the Rulesand Regulations,be adopted by the Board andbecome its findings, conclusions, and Order, and all objections thereto shallbe deemed waived forall purposes8In the event that theBoard'sOrder is enforced by a Judgment of aUnited States Court of Appeals, the words in the noticereading"Posted byOrder of the National LaborRelationsBoard" shall be changed to read"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the National Labor Relations Board "'In the event that this recommended Order is adopted by the Board afterexceptions have been filed, this provision shall be modified to read: "Notifythe Regional Director for Region 7, in writing, within 20 days from the dateof this Order, what steps the Respondent has taken to comply herewith." 32DECISIONSOF NATIONALLABOR RELATIONS BOARDAPPENDIX ANOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to recognize Laborers' LocalUnion No. 1247, Laborers' International Union ofNorth America, AFL-CIO,as the representative of ourlaborer employees.WE WILLhonor and sign the contract negotiated be-tween us and other Northwestern Michigan Contractorsand the Union for the period between 1970 and 1973.WE WILL make whole the appropriate sources for anyunpaid fringe benefits provided in the above contract.WE WILL NOTin any like or related manner interferewith,restrain, or coerce employees in the exercise of theright to self-organization, to form labororganizations, tojoin or assist the above-named or any other labor organi-zation,to bargain collectively through representatives oftheir own choosing,to engage in concerted activities forthe purpose of collective bargaining or other mutual aidor protection,and to refrain from any or all such activi-ties,except to the extent that such right may be affectedby an agreement requiring membership in a labor organ-ization as a condition of employment.MELCOCONSTRUCTION,INC.(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced by any-one.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered,defaced, orcovered by any other material.Any questions concerning thisnotice or compliance with its provisions may be directed tothe Board'sOffice,500 Book Building,1249WashingtonBoulevard,Detroit,Michigan 48226,Telephone 216-522-3715.APPENDIX BNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the UnitedStates GovernmentWE WILL NOTrefuse to recognizeLaborers' LocalUnion No. 1247, Laborers'InternationalUnion ofNorth America, AFL-CIO,as the representative of ourlaborer employees.WE WILL honorand sign the contract negotiated be-tween us and otherNorthwesternMichiganContractorsand the Union for the periodbetween 1970and 1973.WE WILLmake whole the appropriate sources of anyunpaid fringe benefits provided in the above contract.WE WILL NOTin any like or related manner interferewith,restrain, or coerceemployees in the exercise of then*ht to self-organization,to form labor organizations, tojoin or assistthe above-named or any other labor organi-zation,to bargaincollectivelythrough representatives oftheir ownchoosing,to engagein concerted activities forthe purposeof collectivebargainingor other mutual aidor protection,and to refrainfrom any orall such activi-ties, except to the extent that such right may beaffectedby an agreement requiring membership in a labor organ-ization asa conditionof employment.MCCREADY ANDSONS, INC.(Employer)DatedBy(Representative)(Title)This is anofficial notice and must notbe defaced by any-one.This noticemust remainposted for60 consecutive daysfrom the date of posting and must notbe altered, defaced, orcovered byany other material.Any questionsconcerning thisnotice or compliance with its provisionsmay be directed tothe Board'sOffice,500 Book Building, 1249 WashingtonBoulevard, Detroit,Michigan48226, Telephone 216-522-3715.